DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 2/4/21.

Claim status:
Amended claims: none
Canceled claims: none
Added New claims: none
Pending claims: 1-20

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20
Independent claims 1, 6, 10, and 15 are directed to a method (claims 1 and 10) and a system (claims 6 and 15).  Therefore on its face, each of claims 1, 6, 10, and 15 are directed to a statutory category of invention under Step 1 of the 2019 PEG.  However each of claims 1, 6, 10, and 15 are also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) receiving from a plurality of issuers, data associated with a first set of individuals, (ii) assigning, a unique user identifier (UUID) to each individual in the first set of individuals; (iii) storing, the data for each individual in the first set of individuals based on the UUID for the respective individual; and (iv) transmitting, for each individual in the first set of individuals: the UUID for the respective individual; and target event data, and (v) collects transaction data associated with each individual in the first set of individuals, and applies to the transaction data associated with each individual in the first set of individuals (vi) to calculate an individual-level score associated with the respective individual.  In other words, the claim provides methods and systems of data communication between mobile devices and access devices under the broadest reasonable interpretation (BRI) covers methods of organizing human activity – fundamental economic principles or practices (including mitigating risk) but for the recitation of generic computers and generic computer components.  (Independent claims 6, 10, and 15 recite similar limitations and the analysis is the same).
That is, other than reciting a first data processing system , one or more hashed account identifiers, a second data processing system, a predictive model (claim 1), a 
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, a first data processing system , one or more hashed account identifiers, a second data processing system, a predictive model (claim 1), a computer system, a processor, a computer-readable memory, program instructions, a first data processing system, one or more hashed account identifiers, a second data processing system, a predictive model (claim 6), a predictive model, a first set of transactional attributes, a top risk activation indication, a database (claim 10), a computer system, a processor, a computer-readable memory, program instructions, a predictive model, a first set of transactional attributes, a top risk activation indication, a database (claim 15).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a first data processing system , one or more hashed account identifiers, a second data processing system, a predictive model (claim 1), a computer system, a processor, a computer-readable memory, program instructions, a first data processing system, one or more hashed account identifiers, a second data processing system, a predictive model (claim 6), a predictive model, a first set of transactional attributes, a top risk activation indication, a database (claim 10), a computer system, a processor, a computer-readable memory, program instructions, a predictive model, a first set of transactional attributes, a top risk activation indication, a database (claim 15).
The first data processing system , one or more hashed account identifiers, second data processing system, predictive model (claim 1), computer system, processor, computer-readable memory, program instructions, first data processing system, one or more hashed account identifiers, second data processing system, predictive model (claim 6), predictive model, first set of transactional attributes, top risk activation indication, database (claim 10), computer system, processor, computer-readable memory, program instructions, predictive model, first set of transactional attributes, top risk activation indication, database (claim 15) are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a processor) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a first data processing system , one or more hashed account identifiers, a second data processing system, a predictive model (claim 1), a computer system, a processor, a computer-readable memory, program instructions, a first data processing system, one or more hashed account identifiers, a second data processing system, a predictive model (claim 6), a predictive model, a first set of transactional attributes, a top risk activation indication, a database (claim 10), a computer system, a processor, a computer-readable memory, program instructions, a predictive model, a first set of transactional attributes, a top risk activation indication, a database (claim 15), receiving from a plurality of issuers, data associated with a first set of individuals, assigning, a unique user identifier (UUID) to each individual in the first set of individuals; storing, the data for each individual in the first set of individuals based on the UUID for the respective individual; and transmitting, for each individual in the first set of individuals: the UUID for the respective individual; and target event data, and collects transaction data associated with each individual in the first set of individuals, and applies to the transaction data associated with each individual in the first set of individuals to calculate an individual-level score associated with the respective individual, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a processor).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-5, 7-9, 11-14, 16-20 merely further explain the abstract idea.  
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1-20 are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694